Citation Nr: 0524692	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  02-13 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for allergy to latex and 
nitrile gloves, and residuals thereof.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from January 1992 to August 
2000.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating determination by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The matter was remanded for further development in October 
2003.  The requested development was accomplished and the 
matter has been returned to the Board.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  The competent evidence fails to establish a currently 
diagnosed continuing disability of allergy due to latex or 
nitrile gloves, or residuals.


CONCLUSION OF LAW

The veteran has no currently diagnosed chronic disability of 
allergy to latex or nitrile gloves, or residuals thereof, 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claims.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The record reflects that through the rating decision, 
statement of the case and supplements thereto, and RO 
correspondence, in particular letters dated in September 
2000, May 2002, and March 2005, the veteran has been informed 
of the evidence and information necessary to substantiate the 
claim, the information required from her in order for VA to 
obtain evidence and information in support of the claim, and 
the assistance that VA would provide in obtaining evidence 
and information on her behalf. The March 2005 letter 
requested that the veteran complete and return VA Form 21-
4142, Authorization and Consent to Release Information, 
specifying where the veteran had received treatment, in order 
that records may be requested by VA. Since the veteran was 
informed of the evidence that would be pertinent to her claim 
and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that she should submit any pertinent evidence in 
her possession. Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in that 
endeavor. 38 U.S.C.A. § 5103A (West 2002). The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all service medical records, and post-service records 
of treatment or other evidence that might be relevant to the 
appellant's claim. The case was remanded in October 2003 for 
further development, and the veteran was provided re-
examination in April 2005 relevant to the claimed disability.

Because of the lack of evidence of a current chronic 
dermatitis disability pertinent to the claimed allergy, the 
Board will not reach the downstream questions of etiology or 
relationship to service. The veteran has had ample notice of 
what is required to substantiate her claim for service 
connection, and there is no post-service medical evidence 
showing the presence of current disability due to the claimed 
conditions. The Board finds that no reasonable possibility 
exists that any further assistance would aid in 
substantiating the claims. 38 U.S.C.A. § 5103A. Therefore, a 
decision on the merits at this stage, without remand for any 
additional development, is not prejudicial to the veteran. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such have 
resulted in a disability. See 38 U.S.C.A. § 1110. Hence, in 
the absence of proof of a present disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection. Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). The Court has consistently held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service." Watson v. 
Brown, 4 Vet. App. 309, 314 (1993). This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


III.  Analysis

Service medical records show that on August 1991 enlistment 
examination no skin abnormalities were noted. The veteran has 
a well-documented history of allergy to latex and nitrile 
gloves exposure in service. On evaluation in April 1996 for 
dermatitis on hands, assessment was contact dermatitis to 
rubber, latex, with positive patch tests. June 2000 notes 
reflect allergic dermatitis to non-latex gloves also. The 
veteran was discharged in August 2000.

Post-service medical records reflect a January 2001 VA 
outpatient treatment note with a reported history of allergic 
dermatitis from use of latex, vinyl, and nitrile gloves, but 
no current diagnosis. September 2001 VA outpatient treatment 
notes reflect dermatitis on other areas not attributed to 
latex or nitrile allergies.

In an October 2001 notice of disagreement, the veteran 
indicated that since her occupation was in the medical field 
which requires the use of gloves, a significant occupational 
impairment exists which should be service-connected. 

Pursuant to the Board's October 2003 remand, the veteran was 
examined in April 2005. She reported developing allergic 
dermatitis in service on the hands, manifested as a very red, 
burning type of rash, and that avoidance of wearing gloves 
resolves the condition. Physical examination revealed no 
eczema. Diagnosis was that it was more likely than not 
allergic contact dermatitis secondary to latex and other 
potential allergens found in gloves. The examiner concluded 
that he did not feel this was a true disability since 
avoidance of the known allergens will resolve the veteran's 
condition.  Further, it was not shown that these symptoms 
were due to any in-service event as they could have developed 
outside of service.

In various statements, the veteran and her representative 
contend that service connection is warranted for this 
disability. 

The Board has reviewed the evidence of record and concludes 
that the veteran has provided no evidence of current 
disability related to the claimed condition. Although there 
is a documented history of latex allergy in service, the most 
recent VA examination showed no current allergic disability, 
and the examiner opined that the condition could be avoided 
with avoidance of the allergen.  There is no evidence that 
shows that she has had any employment impairment or other 
disablement secondary to these reported symptoms.  As such a 
disability is not found to exist.

The Board has considered the appellant's statements. However, 
the salient point to be made is that although there was an 
allergy to gloves in service, and the post-service evidence 
of record references a history of allergy, none of the post-
service treatment records, including most recent April 2005 
VA examination, reflect the presence of a current allergic 
dermatitis disability, or residuals thereof. The appellant 
also argues for significant occupational impairment due to 
the nature of her profession. However, that assessment 
pertains to the downstream issue of the rating of a service-
connected disability for compensation purposes, and is not 
relevant here. In the absence of competent medical evidence 
of a current disability, there is no basis for a grant of 
service connection.  As noted, this disablement has not been 
established by any competent medical evidence.


ORDER

Entitlement to service connection for allergy to latex or 
nitrile gloves, and residuals thereof, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


